Citation Nr: 1216994	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-42 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for prostate cancer, status post external beam radiation, with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in pertinent part, granted service connection for prostate cancer, status post external beam radiation, with erectile dysfunction, and assigned a 20 percent evaluation, effective June 7, 2006.  By letter dated approximately one-and-a-half weeks later in June 2007, the RO in Chicago, Illinois notified the Veteran of that determination.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Chicago RO.]  

The Board has considered the applicability of an inferred claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Pursuant to a June 2006 claim for a TDIU, the Veteran essentially contended that the side effects from radiation treatment for his prostate cancer prevented him from working.  A December 2007 VA examiner noted that the nature of the Veteran's job "takes an aggressive mentality" and that radiation causes loss of energy and decreased stamina but that "this should gradually continue to improve the longer [the Veteran's] out of radiation."  The examiner concluded that the Veteran's unemployability within one year after radiation was "definitely a problem" but that, at the current time, he (the examiner) could not "state that . . . [the Veteran] is unemployable."  [Here, the Veteran filed his service connection claim in June 2006, more than one year after completion of radiation therapy.]  

The Veteran did not initiate an appeal of the RO's June 2007 denial of his TDIU claim.  In fact, since then, the Veteran has indicated that his lethargy and decreased stamina have gradually gotten better.  Accordingly, the Board concludes that an inferred TDIU claim has not been raised by the record.  

Further review of the claims folder indicates that, at the beginning of the appeal, the Veteran was represented by a state Veterans Service Organization (VSO).  Then, in a September 2010 Form 21-22, the Veteran appointed a National VSO, thereby revoking the prior power of attorney.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks a higher initial rating for his service-connected prostate cancer residuals.  Although further delay is regrettable, the Board finds that additional development is necessary prior to a final adjudication of this issue.  

The Veteran's prostate cancer residuals have been rated as 20 percent disabling under 38 C.F.R. § 4.115b, DC 7528, effective June 7, 2006.  According to this diagnostic code, malignant neoplasms of the genitourinary system warrant a 100 percent rating.  The Note to DC 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.  Voiding dysfunction is rated based upon the extent of urine leakage, urinary frequency, and obstructed voiding, whichever symptoms is the predominant problem.  38 C.F.R. § 4.115a.

Here, post-service treatment records establish that the Veteran was diagnosed with prostate cancer in November 2004.  He received external beam radiation, which was completed in May 2005.  There has not been any indication of local reoccurrence or metastasis of the Veteran's prostate cancer.  

The Veteran's prostate cancer residuals have not been productive of urine leakage, obstructed voiding, or renal dysfunction.  Rather, urinary frequency remains his predominant residual of his prostate cancer.  For urinary frequency, a 20 percent rating is warranted for daytime voiding intervals between one and two hours, or awakening to void three to four times per night.  A 40 percent rating is warranted for daytime voiding intervals of less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

In December 2006, the Veteran underwent a VA examination.  He complained of nocturia three times a night.  He reported a history of erectile dysfunction after his prostate treatment but denied any further medical care.  He was unable to achieve an erection sufficient enough for penetration.  He denied any incontinence, renal colic, bladder stones, or recurrent urinary tract infections.  He indicated that he was an independent insurance agent and stated that the radiation therapy had made him extremely tired and lethargic to the point where he could not continue to work for up to nine months following the radiation.  He further stated that this was gradually getting better.  Physical examination of the Veteran's penis was normal.  Private records from August 2006 revealed a prostatic specific antigen (PSA) of .58.  The examiner diagnosed prostate cancer, status post external beam radiation and stated that "[i]t is too soon to say if treatment is a success."  The examiner also diagnosed erectile dysfunction and nocturia times three, which he determined were both directly related to the Veteran's prostate cancer treatment.  

With respect to a higher initial evaluation based on urinary frequency, the evidence demonstrates the Veteran meets the criteria for a 20 percent evaluation based on his report of nocturia three times a night.  38 C.F.R. § 4.115a.  The next higher rating of 40 percent for urinary frequency requires daytime voiding intervals of less than one hour, or; awakening to void five or more times per night, which has not been shown.  Significantly, however, neither the VA medical records nor the VA examination report provide any information concerning daytime voiding intervals.  

Based on this evidentiary posture, the Board finds that the VA examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, another opinion is warranted addressing current residuals of the Veteran's prostate cancer.  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA genitourinary examination to determine the current nature and severity of his service-connected prostate cancer, status post external beam radiation, with erectile dysfunction.  The claims folder must be made available to the examiner in conjunction with the examination, and the examiner must note in the examination report that he/she has had the opportunity to review the file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

All pertinent pathology associated with this service-connected disability should be annotated in the evaluation report.  In particular, the examiner should discuss the nature and extent of associated urinary frequency (to include the daytime voiding interval in hours and the number of times that the Veteran awakens to void at night), the nature and extent of any associated voiding dysfunction (to include the number of times that absorbent material must be changed per day), the nature and extent of any associated obstructed voiding or any associated renal dysfunction, and whether the Veteran has any deformity of his penis.  

A complete rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

